DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 10-18 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 01 October 2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: actual environment (230) stated in multiple instances in the specification e.g. line 14 and 17 of Page 8, lines 18-19 and 26 of Page 10, lines 6-7 of Page 11 and more.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Specification
The disclosure is objected to because of the following informalities: All instances in the specification reciting “environment sensor system 201” appear to be a typographical error and should be “environment sensor system 101” (e.g. in line 21 and 22 of Page 10 and lines 1-2 of Page 11).   
Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities: “wherein the operation of the automated vehicle occurs in such a way that the automated vehicle s operated in automated fashion along a trajectory” appears to be a typographical error and should be “wherein the operation of the automated vehicle occurs in such a way that the automated vehicle is operated in automated fashion along a trajectory”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coarse position determiner configured to…”, “environment data determiner configured to…”, “recorder configured to…”, “highly accurate position determiner configured to…” and “control unit configured to…” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 17 are indefinite because of the recited limitations “recording second environment data values using an environment sensor system of the automated vehicle” (claim 10) and “a recorder configured to record second environment data values using an environment sensor system of the automated vehicle” (claim 17). It is unclear, to the Examiner, whether the second environment data values are actually being recorded by/using the environment sensor system of the automated vehicle; or whether the second environment data values are gathered/captured by the environment sensor system are being recorded. Further, if the second environment data values are meant to be recorded by/using the environment sensor system of the automated vehicle; then it is unclear, to the Examiner, how a sensor is being used to record environment data values since a sensor is known to only gather/sense data/values.

Claim 13 is indefinite because of the recited limitation “a function of the environment sensor system of the automated vehicle”. It is unclear, to the Examiner, whether Applicant is referring back to the same function of the environment sensor system of the automated vehicle previously recited in claim 12 or not. 
Claim 13 recites the limitation “the expected actual environment”. There is insufficient antecedent basis for such limitation in the claim. Moreover, the examiner is unsure if this is referring back to the “actual environment” of claim 10 or a different “expected” actual environment.  The examiner notes that the Specification does not provide any further support to clarify such language, but merely repeats the language 

Claims 14, 15 and 18 are indefinite because of the recited limitations “wherein the determination of the highly accurate position occurs in that the target environment includes at least one environmental feature …” (claim 14); “wherein the highly accurate position is determined as a function of the comparison between the at least one first parameter and the at least one second parameter in that the highly accurate position is determined by way of a function of a difference of the at least one first parameter and of the at least one second parameter” (claim 15) and “wherein the determination, by the highly accurate position determiner, of the highly accurate position occurs in that the target environment includes at least one environmental feature” (claim 18). It is unclear, to the Examiner, what Applicant means by using “in that” in the limitations above.

Claims 14 and 18 recite limitation “the comparison between the at least one first parameter and the at least one second parameter”. There is insufficient antecedent basis for such limitation in the claims. 
Claims 14 and 18 are indefinite because of the recited language “the highly accurate position being determined as a function of the comparison between the at least one first parameter and the at least one second parameter”. Since claims 10 and 17, respectively, previously recite “determining a highly accurate position of the automated vehicle as a function of a comparison between the actual environment and the target environment”, it is unclear, to the Examiner whether the limitations of claims 14 and 18 are meant to substitute the limitations of claims 10 and 17, respectively, or whether the highly accurate position is determined further as a function of the comparison between the at least one first parameter and the at least one second parameter.

Claim 15 is indefinite because of the recited limitation “a function of the comparison between the at least one first parameter and the at least one second parameter”. It is unclear, to the Examiner, whether Applicant is referring back to the same function of the comparison between the at least one first parameter and the at least one second parameter previously recited in claim 14 or not.
Claim 15 is indefinite because of the recited limitation “a function of a difference of the at least one first parameter and of the at least one second parameter”. It is unclear, to the Examiner, what Applicant means by a difference of the at least one first parameter and of the at least one second parameter. If this is a typographical error, then Examiner suggested amending such limitation to instead recite “a function of a difference between the at least one first parameter and the at least one second parameter” which is also consistent with the language used in the specification.

Claim 16 is indefinite because of the recited limitation “a function of the highly accurate position”. It is unclear, to the Examiner, whether Applicant is referring back to the same function of the highly accurate position previously recited in claim 10 or not.

Claims 11 and 12 are rejected as being dependent upon a rejected claim. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 10 and 17 recite “[determining/determine] a coarse position of the automated vehicle; [determining/determine] first environment data values as a function of the coarse position, the first environment data values representing a target environment of the automated vehicle; [determining/determine] a highly accurate position of the automated vehicle as a function of a comparison between the actual environment and the target environment”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could determine the various positions and values and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 17) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 10 and 17 “[recording/record] second environment data values using an environment sensor system of the automated vehicle, the second environment data values representing an actual environment of the automated vehicle … and [operating/operate] the automated vehicle as a function of the highly accurate position”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the recording steps recited in claims 1 and 17 are recited at a high level of generality (i.e., as a general means of recording second environment data values using an environment sensor system), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The operating the automated vehicle steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (11-16 and 18) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 10-18 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli (US20090228204A1) in view of Johannes (WO2017148851A1).
Regarding claim 10, Zavoli discloses a method for operating an automated vehicle (see at least abstract, [0034] and [0044]), comprising the following steps: determining a coarse position of the automated vehicle (see at least [0009], [0043], [0063], [0080] and [0106]); determining first environment data values, the first environment data values representing a target environment of the automated vehicle (see at least Figure 1, Figure 3, Figure 5, Figure 7, [0013]-[0015], [0041], [0063], [0076], [0084]-[0100] and [0106]); recording second environment data values using an environment sensor system of the automated vehicle, the second environment data values representing an actual environment of the automated vehicle (see at least Figure 1, Figure 3, Figure 5, Figure 7, [0013]-[0015], [0041], [0042], [0063], [0076], [0084]-[0100] and [0106]); determining a highly accurate position of the automated vehicle as a function of a comparison between the actual environment and the target environment (see at least [0013]-[0015], [0034], [0046]-[0049], [0054]-[0057], [0063], [0076]-[0078], [0081], [0084]-[0100] and [0106]). 
While Zavoli teaches initially determining the coarse position of the automated vehicle to then determine the first environment data values (see at least [0009], [0043], [0056], [0063], [0080] and [0106]) and using the highly accurate position for navigation purposes either by driver or automated driving (see at least [0034] and [0044]); Johannes is used to expedite prosecution since Zavoli does not explicitly disclose determining first environment data values as a function of the coarse position and (see at least [0012], [0053]-[0055], [0062]-[0064], [0079]-[0083], [0132], [0133], [0141]-[0145], [0155], [0192]-[0201], [0250], [0360]-[0371], [0375] and [0397]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli to incorporate the teachings of Johannes of determining first environment data values as a function of the coarse position and operating the automated vehicle as a function of the highly accurate position since they are directed to determining a highly accurate position for a vehicle and use of Johannes would ensure increased reliability and efficiency of the system and thereby increased safety.

Regarding claim 11, Zavoli as modified by Johannes discloses wherein the determination of the first environment data values occurs by reading the first environment data values from a map (see at least Zavoli, Figure 1, Figure 3, Figure 5, Figure 7, [0013]-[0015], [0041], [0063], [0076], [0084]-[0100] and [0106]).

Regarding claim 14, Zavoli as modified by Johannes discloses wherein the determination of the highly accurate position occurs in that the target environment includes at least one environmental feature (see at least Zavoli, Figure 1, Figure 3, Figure 5, Figure 7, [0041], [0042], [0046]-[0049], [0054]-[0057], [0076]-[0078] and [0084]-[0100]), at least 98658803.15one first parameter being assigned to the at least one environmental feature (see at least Zavoli, Figure 1, Figure 3, Figure 5, Figure 7, [0041], [0042], [0046]-[0049], [0054]-[0057], [0076]-[0078] and [0084]-[0100]), the (see at least Zavoli, Figure 1, Figure 3, Figure 5, Figure 7, [0041], [0042], [0046]-[0049], [0054]-[0057], [0076]-[0078] and [0084]-[0100]), at least one second parameter being assigned to the at least one comparable environmental feature (see at least Zavoli, Figure 1, Figure 3, Figure 5, Figure 7, [0041], [0042], [0046]-[0049], [0054]-[0057], [0076]-[0078] and [0084]-[0100]), and the highly accurate position being determined as a function of the comparison between the at least one first parameter and the at least one second parameter (see at least Zavoli, Figure 1, Figure 3, Figure 5, Figure 7, [0013]-[0015], [0034], [0041], [0042], [0046]-[0049], [0054]-[0057], [0063], [0076]-[0078], [0081], [0084]-[0100] and [0106]).

Regarding claim 15, Zavoli as modified by Johannes discloses wherein the highly accurate position is determined as a function of the comparison between the at least one first parameter and the at least one second parameter in that the highly accurate position is determined by way of a function of a difference of the at least one first parameter and of the at least one second parameter (see at least Zavoli, Figure 1, Figure 3, Figure 5, Figure 7, [0013]-[0015], [0034], [0041], [0042], [0046]-[0049], [0054]-[0057], [0063], [0076]-[0078], [0081], [0084]-[0100] and [0106]).

Regarding claim 16, While Zavoli teaches using the highly accurate position for navigation purposes either by driver or automated driving (see at least [0034] and [0044]); Johannes is used to expedite prosecution since Zavoli does not explicitly disclose wherein the operation of the automated vehicle occurs in such a way that the (see at least [0012], [0053]-[0055], [0062]-[0064], [0079]-[0083], [0132], [0133], [0141]-[0145], [0155], [0192]-[0201], [0250], [0360]-[0371], [0375] and [0397]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli to incorporate the teachings of Johannes wherein the operation of the automated vehicle occurs in such a way that the automated vehicle s operated in automated fashion along a trajectory which is determined as a function of the highly accurate position since they are directed to determining a highly accurate position for a vehicle and use of Johannes would ensure increased reliability and efficiency of the system and thereby increased safety.

Regarding claim 17, Zavoli discloses a device for operating an automated vehicle, comprising: a coarse position determiner, an environment data determiner, a recorder, a highly accurate position determiner and a control unit (see at least abstract, Figure 2, [0034], [0043], [0044], [0123] and [0124]). The rest of claim 17 is commensurate in scope with claim 10. See above for rejection of claim 10.

Regarding claim 18, claim 18 is commensurate in scope with claim 14. See above for rejection of claim 14.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli (US20090228204A1) in view of Johannes (WO2017148851A1) in further view of Heigele (DE102014204983A1).
Regarding claim 12, Zavoli as modified by Johannes fails to disclose wherein the determination of the first environment data values occurs as a function of the environment sensor system of the automated vehicle. However, such matter is suggested by Heigele (see at least [0010], [0012] and [0019]-[0023]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli as modified by Johannes to incorporate the teachings of Heigele wherein the determination of the first environment data values occurs as a function of the environment sensor system of the automated vehicle since they are directed to determining a highly accurate position for a vehicle and use of Heigele would ensure increased accuracy of the system and thereby increased  safety. 

Regarding claim 13, Zavoli as modified by Johannes fails to disclose wherein the determination of the first environment data values occurs as a function of the environment sensor system of the automated vehicle in such a way that the target environment corresponds to the expected actual environment of the automated vehicle. However, such matter is suggested by Heigele (see at least [0010], [0012] and [0019]-[0023]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli as modified by Johannes to incorporate the teachings of Heigele wherein the determination of the first environment data values occurs as a function of the environment sensor system of the automated .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10-12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 16-18 of copending Application No. 17/045,896 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of claims 10-12 and 17 of the present application can be mapped directly to the limitations found in claims 10-12 and 16-18 of copending Application No. 17/045,896. For example: 

Claim 10 Present Application 
Mapping to Application 17/045,896
determining a coarse position of the automated vehicle; determining 

recording second environment data values using an environment sensor system of the automated vehicle, the second environment data values representing an actual environment of the automated vehicle;
Can be mapped directly to claim 10 wherein it is recited “sensing environment data values which represent an environment of the vehicle, the environment having a plurality of environment features which include at least one regular structure, and the environment data values including at least the at least one regular structure”
determining a highly accurate position of the automated vehicle as a function of a comparison between the actual environment and the target environment; and operating the automated vehicle as 



Claims 11-12 and 17 can be mapped to the limitations of claims 11-12 and 16-18 of copending Application No. 17/045,896 for using a similar analysis to that of claim 10 above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667